            Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 1 of 21



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

-------------------------------------- X
JOHN BAYLES,                           :
                                       :              Case No.:
                 Plaintiffs,           :
                                       :              COMPLAINT
      vs.                              :
                                       :              DEMAND FOR JURY TRIAL
CARBON BLACK INC., PATRICK             :
MORLEY, JEFFREY FAGNAN, RONALD         :
NORDIN, VANESSA PEGUEROS, JOSEPH :
TIBBETTS, JR., JILL WARD, TOM          :
KILLALEA, and ANTHONY ZINGALE,         :
                                       :
                 Defendants.           :
                                       :
                                       :
-------------------------------------- X

       Plaintiff, John Bayles (“Plaintiff”), by and through his attorneys, allege the following

upon information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

                                 NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against Carbon Black, Inc. (“Carbon Black”

or the “Company”) and the members of the Company’s board of directors (collectively referred to

as the “Board” or the “Individual Defendants” and, together with Carbon Black, the “Defendants”)

for their violations of Sections 14(d)(4) and 14(e) of the Securities Exchange Act of 1934

(“Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), respectively, and United States

Securities and Exchange Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9 (“Rule 14d-9”).

Plaintiffs’ claims arise in connection with the proposed tender offer (“Tender Offer”) by VMware,

Inc. (“Parent”) through its subsidiary Calistoga Merger Corp. (“Purchaser,” and collectively with



                                                1
            Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 2 of 21



Parent, “VMware”), to acquire all of the issued and outstanding shares of Carbon Black (the

“Proposed Transaction”).

       2.      On August 22, 2019, Carbon Black entered into an agreement and plan of merger,

(the “Merger Agreement”), whereby shareholders of Carbon Black common stock will receive

$26.00 in cash for each share of Carbon Black stock they own (the “Offer Price”).

       3.      On September 6, 2019, in order to convince Carbon Black shareholders to tender

their shares, the Board authorized the filing of a materially incomplete and misleading Schedule

14D-9 Solicitation/Recommendation Statement (the “Recommendation Statement”) with the

Securities and Exchange Commission (“SEC”). In particular, the Recommendation Statement

contains materially incomplete and misleading information concerning: (i) the sales process; (ii)

the fairness opinion and financial analyses performed by the financial advisor to the Company’s

special committee, Morgan Stanley & Co. LLC (“Morgan Stanley”); and (iii) certain financial

projections prepared by Carbon Black and relied upon by Morgan Stanley.

       4.      The Tender Offer is scheduled to expire at midnight, New York City time, at the

end of the day on Thursday, October 3, 2019 (the “Expiration Date”). It is imperative that the

material information that has been omitted from the Recommendation Statement is disclosed to

the Company’s shareholders prior to the forthcoming Expiration Date so they may make an

informed determination on whether to tender their shares.

       5.      For these reasons, and as set forth in detail herein, Plaintiffs seek to enjoin

Defendants from closing the Tender Offer or taking any steps to consummate the Proposed

Transaction, unless and until the material information discussed below is disclosed to Carbon

Black’s shareholders or, in the event the Proposed Transaction is consummated, to recover

damages resulting from the Defendants’ violations of the Exchange Act.




                                               2
            Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 3 of 21



                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391 as Plaintiff alleges violations of Sections 14(d)(4)

and 14(e) of the Exchange Act.

       7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

       8.      Venue is proper in this Court under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Defendants are found or are inhabitants or

transact business in this District. Indeed, Carbon Black’s common stock trades on the Nasdaq

Global Select Market (the “Nasdaq”), which is headquartered in this District, rendering venue in

this District appropriate. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003)

(collecting cases).

                                             PARTIES

       9.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Carbon Black’s common stock.




                                                 3
          Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 4 of 21



       10.     Defendant Carbon Black is a Delaware corporation and maintains its principal

executive office at 1100 Winter Street, Waltham, Massachusetts 02451. Carbon Black performs

cloud endpoint protection services, enabling its customers to predict, prevent, detect, respond to,

and remediate cyber attacks before they cause a damaging incident or data breach. The Company’s

common stock trades on the Nasdaq under the ticker symbol “CBLK”.

       11.     Defendant Patrick Morley (“Morley”) is, and has been at all relevant times, the

President and Chief Executive Officer and a director of the Company.

       12.     Defendant Jeffrey Fagnan (“Fagnan”) is, and has been at all relevant times, a

director of the Company.

       13.     Defendant Ronald Nordin (“Nordin”) is, and has been at all relevant times, a

director of the Company.

       14.     Defendant Vanessa Pegueros (“Pegueros”) is, and has been at all relevant times, a

director of the Company.

       15.     Defendant Joseph Tibbetts, Jr. (“Tibbetts”) is, and has been at all relevant times, a

director of the Company.

       16.     Defendant Jill Ward (“Ward”) is, and has been at all relevant times, a director of

the Company.

       17.     Defendant Tom Killalea (“Killalea”) is, and has been at all relevant times, a director

of the Company.

       18.     Defendant Anthony Zingale (“Zingale”) is, and has been at all relevant times, a

director of the Company.

       19.     The defendants identified in paragraphs 11-18 are collectively referred to as the

“Individual Defendants” or the “Board.”




                                                4
          Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 5 of 21



                              SUBSTANTIVE ALLEGATIONS

A. Background and the Unfair Offer Consideration

       20.     Carbon Black is a cybersecurity company based in Waltham, Massachusetts that

develops could-native endpoint security software designed to detect malicious behavior and help

prevent malicious files from attacking an organization.

       21.     The Company was founded in 2002 as Bit9. In 2014, Bit9 acquired start-up security

firm Carbon Black and the Company changed its name to Carbon Black in early 2016.

       22.     On May 8, 2018, Carbon Black closed its initial public offering, in which it issued

and sold 9.2 million shares of common stock at $19.00 per share, raising approximately $152

million based on a Company valuation of $1.25 billion.

       23.     Since going public, the Company has been extraordinarily successful. For example,

on August 1, 2019 – just a few weeks before the Company announced that it was being acquired

by VMware – the Company issued a press release entitled Carbon Black Announces Second

Quarter 2019 Financial Results, which stated in part:

         “Carbon Black’s second quarter results demonstrated the company’s successful
         transition to a cloud first company powered by our leading, cloud-native endpoint
         protection platform (EPP), the Predictive Security Cloud® (PSC),” said Patrick
         Morley, President and Chief Executive Officer of Carbon Black. “We reached
         an important milestone in the quarter with cloud ARR exceeding $100 million,
         which reflects growing customer demand for a cloud EPP solution that can
         successfully protect against today’s increasingly sophisticated cyberattacks.”

         Morley continued, “Our cloud EPP, which includes highly differentiated
         products like CB ThreatHunter and CB LiveOpsTM, is extending the boundaries
         of the EPP market. Customer reaction to our expanded product portfolio remains
         very positive and gives us confidence Carbon Black can drive strong cloud
         growth for the foreseeable future.

       24.     Therefore, the Proposed Transaction comes at a time when the Company’s

recent and future success was not fully reflected by its share price. The Proposed Transaction




                                               5
           Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 6 of 21



will cash-out Carbon Black’s stockholders at a price that fails to adequately compensate them

for the intrinsic value of their shares and provides unique benefits to the Individual Defendants,

including Defendant Morley, who is cashing out substantial amounts of otherwise illiquid stock

and unvested stock options notwithstanding his continued employment in the combined

company.

       25.     Despite Carbon Black’s intrinsic value and exceptional growth prospects, the

Individual Defendants are agreeing to sell the Company and deprive its stockholders of the

ability to partake in the Company’s future growth. The Individual Defendants breached their

fiduciary duties owed to the Company’s stockholders by agreeing to the Proposed Transaction

for the unfair Offer Consideration, and by allowing the unfair and flawed sales process to

unfold in the manner that it did, which has caused Plaintiffs and the Class to receive an

inadequate Offer Consideration.

B.     The Proposed Transaction

       26.     On August 22, 2019, Carbon Black and VMware jointly announced the

Proposed Transaction. The press release stated as follows:

       PALO ALTO, Calif., August 22, 2019 – VMware, Inc. (NYSE: VMW), a leading
       innovator in enterprise software, and Carbon Black (NASDAQ: CBLK), a leader
       in cloud-native endpoint protection, today announced that the companies have
       entered into a definitive agreement by which VMware will acquire Carbon Black
       in an all cash transaction for $26 per share, representing an enterprise value of $2.1
       billion. Following the close of the transaction, VMware will be positioned to
       provide a highly differentiated, intrinsic security cloud that will better protect
       enterprise workloads and clients through big data, behavioral analytics and AI.

       Carbon Black is a leading next-generation security cloud provider with more than
       5,600 customers and 500 partners globally. The company’s innovative cloud-native
       security platform leverages big data and behavioral analytics to provide
       comprehensive endpoint protection against even the most advanced
       cyberattacks. The combination of Carbon Black’s solutions with VMware’s
       security offerings, including AppDefense, Workspace ONE, NSX and SecureState,
       will create a modern security cloud platform for any application, running on any


                                                6
   Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 7 of 21



cloud, on any device. This combined offering will provide customers advanced
threat detection and in-depth application behavior insight to stop sophisticated
attacks and accelerate responses.

The distribution and enterprise reach of VMware and Dell will further accelerate
the adoption of Carbon Black in the enterprise, both through direct selling and
through partners, including leading managed security players, channel partners and
system integrators.

“The security industry is broken and ineffective with too many fragmented
solutions and no cohesive platform architecture. By bringing Carbon Black into the
VMware family, we are now taking a huge step forward in security and delivering
an enterprise-grade platform to administer and protect workloads, applications and
networks,” said Pat Gelsinger, CEO, VMware. “With this acquisition, VMware will
also take a significant leadership position in security for the new age of modern
applications delivered from any cloud to any device.”

“Today marks an exciting milestone for Carbon Black, VMware and the entire
cybersecurity industry,” said Patrick Morley, CEO, Carbon Black. “We now have
the opportunity to seamlessly integrate Carbon Black’s cloud-native endpoint
protection platform into all of VMware’s control points. This type of bold move is
exactly what the IT and security industries have been looking to see for a very long
time. We look forward to working with the VMware team to continue delivering a
modern security cloud platform to customers around the world. Additionally, we’re
pleased that today’s transaction provides Carbon Black’s shareholders with
immediate and substantial value.”

DETAILS REGARDING THE TRANSACTION
Under the terms of the transaction, which is structured as a cash tender offer,
Carbon Black shareholders who validly tender (and do not properly withdraw) their
shares in Carbon Black, will receive $26 per share in cash, representing an
enterprise value of $2.1 billion. The transaction is expected to be funded through
cash on the balance sheet, and by accessing short-term borrowing capacity. Closing
of the transaction is expected in the second half of VMware’s fiscal year 2020,
ending January 31, 2020, and is subject to customary conditions, including,
VMware’s acquisition of at least a majority of the shares of Carbon Black, and the
expiration or termination of the required waiting period under the Hart-Scott-
Rodino Antitrust Improvements Act of 1976, as amended, among others.

Advisors
J.P. Morgan Securities LLC served as financial advisor and Morrison & Foerster
LLP served as legal counsel to VMware. Morgan Stanley & Co. LLC served as
exclusive financial advisor and Goodwin Procter LLP served as legal counsel to
Carbon Black.
More than 5,600 global customers, including approximately one third of the
Fortune 100, trust Carbon Black to protect their organizations from cyberattacks.



                                        7
          Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 8 of 21



       The company’s partner ecosystem features more than 500 MSSPs, VARs,
       distributors and technology integrations, as well as many of the world’s leading IR
       firms, who use Carbon Black’s technology in more than 500 breach investigations
       per year.
       Carbon Black and CB Predictive Security Cloud are registered trademarks or
       trademarks of Carbon Black, Inc. in the United States and other jurisdictions.

       27.      Rather than continuing to build upon Carbon Black’s improving prospects, the

Offer Consideration being offered to Carbon Black’s public shareholders in the Proposed

Transaction is unfair and grossly inadequate because, among other things, the intrinsic value of

Carbon Black common stock is materially in excess of the amount offered given the Company’s

recent financial performance and its prospects for future growth and earnings.

C.     The Preclusive Deal Protection Devices

       28.      To the detriment of Carbon Black shareholders, the Individual Defendants agreed,

in the Merger Agreement, to certain onerous and preclusive deal protection devices that operate

conjunctively to make the Proposed Transaction a fait accompli and all but ensure that the

Proposed Transaction is consummated and that no competing offers emerge for the Company.

       29.      The Merger Agreement contains a restrictive no-shop provision that prohibits the

members of the Board from soliciting proposals relating to alternative offers or business

combinations.

       30.      The no-shop provision also prohibits, except under extremely limited

circumstances, the Individual Defendants from engaging in discussions or negotiations relating

to unsolicited proposals regarding alternative acquisitions or business combinations.

       31.      Further, the Board must provide VMware with written notice of any Takeover

Proposal and must provide prior written notice of its intention to terminate the Merger

Agreement in favor of any Superior Proposal and negotiate with VMware following receipt of




                                                8
             Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 9 of 21



the notice, so that VMware has the opportunity to adjust the terms and conditions of the Merger

Agreement so that the Takeover Proposal ceases to be a Superior Proposal.

       32.        In addition, the Merger Agreement provides that the Company will be required to

pay to Parent a termination fee of $70 million to VMware with respect to any termination under

the no-shop provisions.

       33.        In fact, even before entering the Merger Agreement, the Exclusivity Agreement

between Carbon Black and VMware required the Company to ignore competing potential

counterparties.

       34.        Ultimately, these preclusive deal protection devices restrain the Company's ability

to solicit or engage in negotiations with any third party regarding a proposal to acquire all or a

significant interest in the Company. The aggregate effect of these preclusive deal protection

devices, viewed in light of the materially inadequate consideration offered for Carbon Black

shares in the Proposed Transaction, supports an inference that the Board was not acting in good

faith in approving the terms of the Merger Agreement.

       35.        Accordingly, Plaintiffs seeks injunctive and other equitable relief to prevent the

irreparable injury that the Company’s shareholders will continue to suffer absent judicial

intervention.

D.     The Recommendation Statement Omits Certain Material Information

       (i)        The Recommendation Statement Contains Materially False Statements and
                  Omissions Regarding the Process by Which the Board Agreed to Sell the
                  Company

       36.        On Page 16, the Recommendation Statement states that the Board authorized

Morley to contact “three private equity investment firms that had previously expressed general

interest in getting to know the Company and its business (Party A, Party B, and/or Party C)” on




                                                   9
          Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 10 of 21



July 1, 2019 but fails to disclose when, how, and to what extent these companies had “previously

expressed general interest.” This information is material to shareholders because the Board

reached out to only three potential counterparties and resolved to support the Proposed

Transaction less than two months after authorizing Morley to reach out to these companies and

barely a month after the senior principals of each of these parties first expressed “a possible

interest in pursuing a strategic transaction with the Company.” Especially given the few

potential counterparties contacted and the fact that that Carbon Black and VMware entered an

exclusivity agreement on August 12, 2019, less than a week after executing confidentiality

agreements with Parties A, B, and C to facilitate due diligence, the Company’s public

shareholders deciding whether to tender their stock pursuant to the Tender Offer need to know

the actual extent and timeline pursuant to which Party A, Party B, and/or Party C had previously

expressed interest in the Company, why the Company considered them the most viable potential

counterparties, and whether Parties A, B, and C had a meaningful opportunity to attempt to

compete with VMware.

       37.     On Pages 17-18, the Recommendation Statement states that the Special

Committee considered Morgan Stanley’s “customary relationship disclosures with respect to

VMware” at the time it engaged Morgan Stanley but fails to dislcose whether those “customary

relationship disclosures with respect to VMware” also included disclosures with respect to the

Dell Group (“Dell”), VMware’s controlling shareholder, and Pivotal Software, Inc (“Pivotal”),

another third-party company that VMware was in the process of acquiring at the time that had

also engaged Morgan Stanley in connection with its acquisition. Morgan Stanley received just

$2 million from VMware but approximately $30 million from Dell during the two-year period

leading up to its Fairness Opinion and/or also stands to receive millions of dollars from Pivotal,




                                                 10
          Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 11 of 21



VMware, and/or Dell upon the consummation of the Pivotal acquisition, which was announced

on August 22, 2019, the same day that the Proposed Transaction was announced. As the Board

relied on Morgan Stanley’s Fairness Opinion in resolving to support the Proposed Transaction

and is touting Morgan Stanley’s Fairness Opinion to the Company’s public shareholders in the

Recommendation Statement, the Company’s public shareholders deciding whether to tender their

stock pursuant to the Tender Offer would certainly consider that the Board’s awareness (or lack

of awareness) of these glaring conflicts of interest when it resolved to engage Morgan Stanley as

its financial advisors is material.

        38.     Page 22 of the Recommendation Statement states that CTFN published an article

on August 9, 2019 indicating that the Company was “exploring a sale process and had retained

Morgan Stanley in connection with the process” (the “CTFN Report”) but fails to disclose how

or why this information was conveyed to CTFN and does not state whether this information was

provided on behalf of the Company with the purpose of drawing additional bidders. Indeed,

although Carbon Black received interest from another potential counterparty almost immediately

upon publication of the CTFN Report and also received interest from other counterparties within

days of the publication of the CTFN Report, the Company and VMware entered exclusivity

period on August 12, 2019 before any of those potential counterparties had any opportunity to

make a competitive acquisition proposal.

        39.     Pages 23-24 of the Recommendation Statement state that, in response to the

August 9, 2019 CTFN Report, Party F contacted Morgan Stanley on August 9, 2019 and further

state that the Special Committee resolved to enter an exclusivity arrangement with VMware on

August 12, 2019 but the Recommendation Statement fails to disclose whether the Special

Committee was aware that Party F had expressed interest when they resolved to enter exclusivity




                                               11
          Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 12 of 21



at this time. Again, as the negotiations with VMware occurred over a handful of weeks and the

Company’s proactive outreach engaged just a few potential counterparties, whether the Special

Committee outright rejected potential counterparties who had expressed interest in the Company

immediately following the CTFN Report and if so why the Special Committee did so is certainly

material to investors deciding whether to tender their stock pursuant to the Tender Offer.

Further, given Morgan Stanley’s potential conflicts of interest identified above, the possibility

that Morgan Stanley neglected to advise the Special Committee that additional potential

counterparties had expressed interest in acquiring the Company before it entered exclusivity with

VMware on August 12, 2019, is also material to the Company’s public stockholders. Indeed, by

August 15, 2019, the first time the Recommendation Statement states that the Special Committee

considered the “unsolicited communications” that were received in the days immediately

following the CTFN Report, the Special Committee had already executed the exclusivity

arrangement and so the Company’s public shareholders cannot rely on the Special Committee’s

August 15, 2019 conclusion that “none of Party F, Party G or Party H were likely to be in a

position to make a credible proposal.”

       (ii)    The Recommendation Statement Contains False Statements and Omissions
               Related to the Fairness Opinion

       40.     The Recommendation Statement describes Morgan Stanley’s Fairness Opinion

and the various valuation analyses performed to render its opinion. However, the description

fails to include necessary underlying data, support for conclusions, or the existence of, or basis

for, underlying assumptions. Without this information, one cannot replicate the analyses,

confirm the valuations, evaluate the opinion that the consideration offered to the Company’s

shareholders in the Proposed Transaction is fair, or accurately assess the reliability of the

Fairness Opinion. The informative value of the Fairness Opinion is not in its conclusion, but in



                                                 12
          Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 13 of 21



the valuation analyses that support that result. These key inputs used to arrive at those

conclusions, must also be fairly disclosed.

       41.     For example, the Recommendation Statement fails to disclose any of the

assumptions that the Company and Morgan Stanley relied on in developing the cash flow

projections in the Management Forecasts and the Extrapolated Forecasts, which formed the

entire basis for Morgan Stanley’s Discounted Cash Flow Analysis. Without this information, it

is impossible to determine whether the cash flow projections actually provide a reasonable

forecast for the Company.

       42.     With respect to Morgan Stanley’s Public Trading Comparables Analysis

beginning on page 32, the Recommendation Statement fails to disclose the actual criteria that

Morgan Stanley relied on in selecting the companies. The Recommendation Statement includes

a question-begging statement that Morgan Stanley selected these companies because they “share

similar business characteristics and have certain comparable operating characteristics including,

among other things, similarly sized revenue and/or revenue growth rates, market capitalizations,

profitability, scale and/or other similar operating characteristics” but fails to disclose any of the

selected companies’ actual revenue, revenue growth rate, market capitalization, profitability,

scale or “operating characteristics.” As a result, it is impossible for the Company’s public

shareholders to know whether Morgan Stanley actually based inclusion on objective criteria and

whether Morgan Stanley improperly included certain outlier companies and excluded other

companies that were in fact more comparable to Carbon Black. Further, the Recommendation

Statement fails to disclose the selected companies Earnings, and further fails to disclose Morgan

Stanley’s rationale for valuing the Company based on a Revenue multiple rather than an

Earnings multiple. Deriving a valuation multiple based on “comparable” companies’ revenue is




                                                  13
            Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 14 of 21



false and misleading without the disclosure of the selected companies’ earnings, which is

necessary to determine whether the selected companies’ revenue provides an accurate and fair

benchmark on which to value Carbon Black.

          43.   With respect to Morgan Stanley’s Discounted Equity Value Analysis beginning on

Page 34, the Recommendation Statement fails to disclose the factors Morgan Stanley considered

in applying its “professional judgment and experience” to select the AV/Revenue forward

multiple ranges and Discount Rate of 9.0%. As the results of the analysis hinge entirely on the

forward valuation and its discounting, the failure to disclose the basis of these inputs makes it

impossible for the Company’s public shareholders to know whether the assumptions underlying

Morgan Stanley’s analysis are fair or were derived with the intention of reaching the “right”

result.

          44.   With respect to Morgan Stanley’s Discounted Cash Flow Analysis beginning on

page 35, the Recommendation Statement fails to disclose the factors Morgan Stanley considered

in applying its “professional judgment and experience” to apply (i) a selected range of perpetuity

growth rates of 2.0% to 4.0% and (ii) a selected range of discount rates ranging from 8.0% to

10.0%. The Recommendation Statement further fails to provide a full sensitivity table for the

entire range of discount rates and growth rates, which is necessary for shareholders to fairly

consider whether the results of the Discounted Cash Flow Analysis actually support Morgan

Stanley’s conclusion that the Proposed Transaction is fair because the Recommendation

Statement fails to disclose the basis for the assumptions underlying its selected ranges.

          45.   With respect to the Precedent Transactions Analysis beginning on Page 35, the

Recommendation Statement fails to disclose the criteria Morgan Stanley considered in using its

“professional judgment and experience” to determine that the transactions were similar other




                                                 14
         Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 15 of 21



than that each transactions implied a minimum aggregate value of $1.0 billion, and further fails

to disclose Morgan Stanley’s rationale for deriving the multiples based on revenue rather than

earnings. As a result, it is impossible for the Company’s public shareholders to know whether

Morgan Stanley actually based inclusion on objective criteria and whether Morgan Stanley

improperly included certain outlier transactions and excluded other transactions that were in fact

comparable to the Proposed Transaction. Further, deriving a valuation multiple based on the

revenue of companies acquired in “comparable” transactions is false and misleading without also

disclosing the earnings of the companies in those transactions because without knowing those

companies’ earnings, it is impossible to determine whether the selected companies’ revenue

provides an accurate and fair benchmark on which to value Carbon Black.

       46.     Regarding Morgan Stanley’s Premiums Paid Analysis beginning on Page 37, the

Recommendation Statement fails to disclose the actual individual transactions analyzed and the

premium paid in each transaction or even summarize the results of its analysis at all other than

by filtering the results through Morgan Stanley’s “professional judgment and experience” to

determine the “proper” premium that should have been paid here. Without knowing the

premiums paid in other transactions, it is impossible to determine whether Morgan Stanley’s

selected 1-Day Premium range of 20% to 50% of the Company’s closing share price as of

August 8, 2019 is a fair and accurate conclusion of the results. Moreover, the Recommendation

Statement further fails to disclose whether and, if so, how Morgan Stanley accounted for the

possibility that part of a precedent transaction premium had already been baked into the

“background” stock price prior to the announcement of a transaction, for example due to a

“jump” in stock price that occurred after a company announced that it was anticipating a merger

before any merger was, in fact, finalized. See, e.g., In re Columbia Sec. Litig., 155 F.R.D. 466,




                                                15
          Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 16 of 21



483 (S.D.N.Y. 1994) (“The fact that Columbia stock jumped 25 percent when Columbia finally

announced in September 1989 that it was engaged in acquisition discussions with an

unannounced suitor is convincing evidence that whatever ‘acquisition expectations’ were

previously built into Columbia stock before this date were less than fully confident ones.”).

Indeed, although Morgan Stanley derives the premium here by comparing it to Carbon Black’s

undisturbed trading price (i.e., the closing price as of August 8, 2019), the Recommendation

Statement fails to disclose whether, and if so how, Morgan Stanley attempted to account for the

possibility of price disturbances in the precedent transactions. Without this information, it is

impossible to determine whether the selected range is a fair and accurate representation of the

results of the analysis.

        47.     The Recommendation Statement also fails to clearly and adequately disclose all

of Morgan Stanley’s potential conflicts of interest. Pages 39-40 of the Recommendation

Statement states that Morgan Stanley is receiving approximately $34 million in connection with

this Proposed Transaction and states that Morgan Stanley has received “approximately $30

million” from the Dell Group during the two years prior to the date of its Fairness Opinion but

fails to disclose whether or not this “approximately $30 million” amount includes the fees

Morgan Stanley has received and stands to receive for the financial advisory services provided in

connection with the Pivotal acquisition, which was announced the same day as the Proposed

Transaction. As the Proposed Transaction was negotiated over an extremely abbreviated

timeframe and Morgan Stanley was in a unique opportunity to steer the transaction away from

other potential counterparties and towards VMware and Dell, whether Morgan Stanley stands to

receive substantial sums in connection with the Pivotal acquisition is an important potential

conflict that needs to be clearly disclosed to the Company’s public shareholders.




                                                 16
          Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 17 of 21



                                         COUNT I
         (Against All Defendants for Violation of Section 14(e) of the Exchange Act)

       48.     Plaintiff incorporates each and every allegation set forth as if fully set forth herein.

       49.     Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in

order to make the statements made, in the light of the circumstances under which they are

made, not misleading…” 15 U.S.C. §78n(e).

       50.     Defendants violated § 14(e) of the Exchange Act by issuing the

Recommendation Statement in which they made untrue statements of material facts or failed to

state all material facts necessary in order to make the statements made, in the light of the

circumstances under which they are made, not misleading, in connection with the Tender Offer.

Defendants knew or recklessly disregarded that the Recommendation Statement failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

       51.     The Recommendation Statement was prepared, reviewed, and/or disseminated

by Defendants. It misrepresented and/or omitted material facts, including material information

about the consideration offered to shareholders via the Tender Offer and the intrinsic value of

the Company.

       52.     In doing so, Defendants made untrue statements and/or omitted material facts

necessary to make the statements made not misleading. Each of the Individual Defendants, by

virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(e). The Individual Defendants

were therefore reckless, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Recommendation Statement, but nonetheless failed to



                                                  17
            Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 18 of 21



obtain and disclose such information to shareholders although they could have done so without

extraordinary effort.

          53.   The omissions and incomplete and misleading statements in the

Recommendation Statement are material in that a reasonable shareholder would consider them

important in deciding whether to tender their shares. In addition, a reasonable investor would

view the information identified above which has been omitted from the Recommendation

Statement as altering the “total mix” of information made available to shareholders.

          54.   Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading. Indeed, while Defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

          55.   The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiffs, and Plaintiffs will be deprived of her entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                        COUNT II
  (Against all Defendants for Violations of Section 14(d)(4) of the Exchange Act and SEC
                            Rule 14d-9, 17 C.F.R. § 240.14d-9)

          56.   Plaintiffs incorporates each and every allegation set forth as if fully set forth

herein.

          57.   Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting shareholder support of the Proposed Transaction.




                                                  18
          Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 19 of 21



       58.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder require full and complete disclosure in connection with tender offers. Specifically,

Section 14(d)(4) provides that:

               Any solicitation or recommendation to the holders of such a security
               to accept or reject a tender offer or request or invitation for tenders
               shall be made in accordance with such rules and regulations as the
               Commission may prescribe as necessary or appropriate in the public
               interest or for the protection of investors.

       59.     SEC Rule 14d-9(d), which was adopted to implement Section 14(d)(4) of the

Exchange Act, provides that:

               Information required in solicitation or recommendation. Any
               solicitation or recommendation to holders of a class of securities
               referred to in section 14(d)(1) of the Act with respect to a tender
               offer for such securities shall include the name of the person making
               such solicitation or recommendation and the information required
               by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101) or a fair
               and adequate summary thereof.

       60.     In accordance with Rule 14d-9, Item 8 of a Schedule 14D-9 requires a

Company’s directors to:

               Furnish such additional information, if any, as may be necessary to
               make the required statements, in light of the circumstances under
               which they are made, not materially misleading.

       61.     The omission of information from a recommendation statement will violate

Section 14(d)(4) and Rule 14d-9 if other SEC regulations specifically require disclosure of the

omitted information.

       62.     The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9

because it omits material facts, including those set forth above, that render the

Recommendation Statement misleadingly incomplete. Defendants knowingly or with

deliberate recklessness omitted the material information identified above from the




                                                 19
            Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 20 of 21



Recommendation Statement, causing certain statements therein to be materially incomplete and

therefore misleading. Indeed, while Defendants undoubtedly had access to and/or reviewed the

omitted material information in connection with approving the Proposed Transaction, they

allowed it to be omitted from the Recommendation Statement, rendering certain portions of the

Recommendation Statement materially incomplete and therefore misleading.

       63.      The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiffs, and Plaintiffs will be deprived of her right to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs prays for judgment and relief as follows:

       A.       Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Tender Offer or taking any steps to consummate the Proposed

Transaction, until the Company discloses the material information discussed above which has been

omitted from the Recommendation Statement;

       B.       Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages

       C.       Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       D.       Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       E.       Granting such other and further relief as this Court may deem just and proper.




                                                 20
        Case 1:19-cv-08543-UA Document 1 Filed 09/13/19 Page 21 of 21



                                        JURY DEMAND

      Plaintiff demands a trial by jury on all issues so triable.




 Dated: September 13, 2019                           MONTEVERDE & ASSOCIATES PC
                                                By: /s/ Juan E. Monteverde
                                                    Juan E. Monteverde (JM-8169)
                                                    The Empire State Building
                                                    350 Fifth Avenue, Suite 4405
                                                    New York, NY 10118
                                                    Tel: (212) 971-1341
                                                    Fax: (212) 202-7880
                                                    Email: jmonteverde@monteverdelaw.com

                                                     Attorneys for Plaintiff

OF COUNSEL:

ADEMI & O’REILLY, LLP
Guri Ademi
Jesse Fruchter
3620 East Layton Avenue
Cudahy, Wisconsin 53110
Tel: (414) 482-8000
Fax: (414) 482-8001
Email: gademi@ademilaw.com
        jfruchter@ademilaw.com




                                                21
